Citation Nr: 1204599	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1996 decision, the Board denied a claim of service connection for a back disability.  

2.  Evidence received since the October 1996 decision by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim.  

3.  In a November 1995 decision, the RO denied a claim of service connection for PTSD.  The Veteran did not initiate an appeal of that decision.  

4.  Evidence received since the November 1995 decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria to reopen a claim of entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  Evidence received since the November 1995 RO decision that denied service connection for PTSD is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a June 2007 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA and private medical records and Social Security Administration disability determination records have been obtained.  In addition, the RO has obtained service personnel and service treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, the Veteran has not been afforded a VA examination in connection with the claims to reopen.  However, as it pertains to the claim for a low back disability, the Board finds, herein, that new and material evidence has not been received, and that the evidence does not indicate any relationship between the current disability and an injury sustained during the Veteran's active duty service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  

New and material evidence has been received to reopen the claim for service connection for PTSD.  An examination has not been provided, however, additional development is required prior to adjudicating the claim on the merits.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.


	(CONTINUED ON NEXT PAGE)

II.  Lumbar Spine Disability 

In October 1991, the Veteran filed a claim seeking service connection for residuals of a back injury and a right shoulder disability.  He alleged that he hurt his back and shoulder after striking his shoulder into the turret of a 50 caliber gun mounted on a tank.  He reported that after striking his shoulder, he fell, injuring his back.  Evidence before the RO included the Veteran's service treatment records which documented that he was treated for a shoulder injury after he jumped up and struck the shoulder on the turret of a gun.  It did not include evidence of a fall or injury to the low back.  A July 1975 record showed treatment for muscle spasms after the Veteran injured it while swimming.  They contain no further references to the low back and on his separation examination in July 1976, a musculoskeletal examination was normal.  In a November 1976 document, the Veteran indicated that there had been no change to his health status since the July 1976 examination.  

The first post-service medical evidence of a back condition was in 1991 when the Veteran received chiropractic treatment for cervical and thoracic muscle spasms.  The Veteran presented lay statements from friends and family who indicated that there were aware of the in-service injury and the Veteran's reports of pain thereafter.  A January 1996 VA examination noted long standing musculoskeletal back pain.  A February 1996 x-ray revealed a small disc protrusion at L5-S1.  

In October 1996, the Board denied the claim.  In doing so, the Board found that the Veteran had not submitted any competent medical evidence of a relationship between a current back disability and an injury sustained in service.  As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  Thus, the Board's October 1996 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.  However, if new and material evidence is presented or secured with regard to a claim that was disallowed, the Board must reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105.  

The Veteran initiated the current claim in May 2007.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the October 1996 Board decision includes private and VA outpatient treatment records and SSA disability determination records.  

The SSA determination indicates that the Veteran has been disabled for SSA purposes since May 2003 for disorders of the spine.  The associated VA and private treatment records primarily focus on treatment for a post-service, work-related injury in 2003.  For instance, a May 2003 private treatment record indicates that the Veteran was working as a mechanic standing in a bucket repairing a crane, when he slipped and twisted his back.  He reported that he could not move after the injury and was bedridden for two days.  He went back to work and was attempting to lift a heavy object when he reinjured his back.  The May 2003 record includes the Veteran's reports of no prior back injury and the diagnosis of a cervical and thoracic strain.  

These records showing that the Veteran is currently disabled for SSA purposes and showing a post-service injury are not new and material to the claim.  In short, they point to another etiology of the claimed disability and include the Veteran's lay statements indicating no prior history of injury to the back.  

The records submitted, however, do include references to a low back condition prior to the post-service injury.  For instance, an October 2001 record from North Florida Radiology notes a clinical history of back pain and includes x-ray examination findings of some minor anterior corner spurring at L2-3 and L4-5 and some mild facet hypertrophy at L4-5 and L5-S1.  Significantly, a follow-up record from Dr. R. G. indicates the Veteran's history of hitting his neck and right shoulder in service but also includes a notation that he denied injuring his back or having low back pain.  These records also do not include evidence supporting the Veteran's claim.  While they show a current low back condition, they include the Veteran's lay history in which he denied a low back injury in service.  In addition, they do not contain evidence indicating that a current low back condition is related to service.  As such, they are not new and material to the claim.  

Other records include a June 2004 VA General Medical examination.  Therein, the VA examination notes a history of back disability since an on-the-job injury in 2003.  The record includes physical examination findings of a current disability and the examiner's opinion indicating the Veteran is unemployable as a result of the current back disabilities.  These records support the SSA determination that the Veteran is disabled since 2003 but do not serve to support the claim that a low back disability was incurred during active duty service.  As such, they are not new and material.  

VA records in 2007, 2008 and 2009 note findings of a bulging disc at L5-S1.  Again, however, these records do not note a history of a low back disability since service or include lay or medical evidence linking a current low back condition to service.  As such, they are not new and material and do not require reopening the finally denied claim.   

The Veteran's lay assertions provided while pursuing the claim also are not new and material.  For instance, in his claim to reopen, he again described the injury in service.  This allegation was previously made at the time of the Board's October 1996 decision.  In his Notice of Disagreement, he only stated that there medical records to substantiate that he had a low back injury in service.  This allegation was also made at the time of the October 1996 decision and, thus, is not new and material.  On his VA Form 9, Substantive Appeal, he made no argument with respect to the claim.  In short, none of the evidence received since the last final denial of the claim even when considered with the evidence before the Board at the time of the final denial would trigger VA's duties to assist by providing a medical opinion.  

In this respect, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the appellant's claim is insufficient to trigger the duty to assist under VCAA.  

III.  PTSD

In February 1995, the Veteran claimed entitlement to service connection for PTSD.  He did not indicate what in-service stressor or stressors resulted in any current diagnosis.  Supplied VA records showed treatment for alcoholism and generalized anxiety disorder.  One references a "traumatic incident" in service.  Another describes the Veteran's fear during live mortar testing when in the Army.  

In a November 1995 decision, the RO denied the claim.  In denying the claim, the RO found that neither the service records nor post-service records showed a diagnosis of PTSD.  While the Veteran was notified of that decision, he did not initiate an appeal.  As such, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Moreover, in the one year period following the decision, no evidence pertaining to a psychiatric disability, let alone any new and material evidence, was received relating to the claim for PTSD that would require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362 (2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.) 

The current claim was initiated in May 2007.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3)(2011).

Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  

Here, since the last final denial of the claim, the Veteran has submitted VA outpatient treatment records and provided statements as to the stressors that resulted in PTSD.  

For instance, an April 2008 VA outpatient treatment record noted the Veteran's reports of depression for the past five years and PTSD symptoms since service.  In terms of PTSD stressors, the Veteran stated that he saw a fellow soldier get cut in half after being trapped between two tanks.  He also reported an incident where his tank received friendly fire, scaring him significantly.  He endorsed symptoms of increased anger/irritability, impaired sleep, anxiety, and weight loss.  He stated that he had to change the sheets every night due to sweating while having nightmares.  He also reported that the smell of diesel fuel or hearing fireworks caused significant anxiety.  He stated that he did not like crowds and had difficulty concentrating.  The diagnosis was major depressive disorder.  His self-reported PTSD screen was positive and he was referred for a behavioral therapy team for possible PTSD diagnosis.  

During an October 2008 psychiatry assessment, the Veteran again described the incident in which a man was cut in half by two tanks and the friendly fire incident.  He also reported an incident in which a fellow soldier named "Jose" was electrocuted to death.  Following a mental status examination, the assessment was manic depressive disorder and PTSD related to military incidents.  

In another October 2008 VA note, the Veteran reported another stressor; suffering shrapnel injuries to his cervical spine after being involved in a tank training accident.  It is significant to note that MRIs of the cervical spine reveal the presence of retained metallic fragments.  

The Board finds that this evidence is new and material and requires that the claim be reopened and considered on the merits.  The evidence reveals a current diagnosis of PTSD.  Such diagnosis was absent at the time of the prior final denial.  In addition, the VA treatment providers have linked PTSD to the in-service stressors described by the Veteran.  Moreover, the Veteran has provided considerable detail as to the stressors he believes caused PTSD.  At the time of the prior final denial, he did not describe any PTSD-related stressors.   


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for a lumbar spine disability is denied.  

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  The appeal is granted to this extent only.


REMAND

While the Board herein is reopening the claim for service connection for PTSD, it finds that additional development is required prior to issuing a decision on the merits.  

As noted above, the regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3)(2011).  Here, however, the Veteran does not allege, nor does the evidence show that PTSD is the result of a fear of hostile military or terrorist activity.  Rather, the Veteran's DD-214 does not reveal any foreign service or show that the Veteran served in a combat capacity.  

As such, in order to substantiate the claim, a non-combat veteran, such as the appellant, must introduce credible corroborative evidence of his claimed in-service stressors.  However, his lay testimony alone is insufficient proof of a noncombat stressor.  Sizemore v. Principi, 18 Vet. App. 264, 270 (2004).  As such, the Veteran is reminded that he must cooperate with VA in obtaining evidence in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The record does show that the Veteran served as a tank operator in the U.S. Army with periods of active duty at Fort Knox and Fort Hood.  The service personnel records document service with Company C, 1st Battalion, 8th Calvary.  On remand, the Agency of Original Jurisdiction (AOJ) should seek to verify whether the PTSD stressors alleged by the Veteran occurred.  

Accordingly, this matter is REMANDED for the following action:

1.  The AOJ should send a development letter to the Veteran requesting a comprehensive, detailed statement regarding all alleged in-service stressful experiences that he believes resulted in his PTSD (to include dates, locations, and the names and other identifying information concerning any individuals killed or injured).  The Veteran is advised that this information is vitally necessary, and that he must be as specific as possible, since without such detailed information, an adequate search for verifying information cannot be conducted.  The AOJ's letter should also invite the Veteran to submit statements from former service comrades or others that establish the occurrence of his claimed in-service stressful experiences, and any military records in his possession.  

2.  Thereafter, regardless of the Veteran's response, the AOJ shall conduct additional research in an attempt to verify whether the alleged stressors are capable of being corroborated.  In addition, it should send a copy of this REMAND and a copy of the veteran's DD 214 to the U.S. Army and Joint Services Records Research Center (JSSRC).  

The JSRRC is requested to attempt to provide any additional information which would corroborate the Veteran's alleged stressors of (1) witnessing a fellow soldier get cut in half in a tank accident at Fort Knox, (2) witnessing a fellow soldier named "Jose" electrocuted to death at Fort Hood, and (3) being involved in a friendly fire incident.  If no additional records are available, a formal written unavailability memorandum must be added to the claims file, and the Veteran informed in writing.  

3.  Thereafter, if any stressors are verified, the AOJ shall schedule the Veteran for a VA PTSD examination for an opinion as to whether any verified stressor is sufficient to result in a diagnosis of PTSD.  The claims folder must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  

If PTSD is diagnosed, the doctor should clearly identify the specific events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.  

4.  Thereafter, the claim must be readjudicated on the basis of all relevant evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished an appropriate supplemental statement of the case.  The records should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


